March 14, 2008


Mr. Jefferson (Jeb) E. Boyt
Office of the Attorney General
PO Box 12548
Austin, TX 78711-2548
Mr. Bruce Bigelow
Blazier Christensen Bigelow & Virr, PC
1500 Bank One Tower
221 West 6th Street
Austin, TX 78701-3403

RE:   Case Number:  08-0098
      Court of Appeals Number:  03-07-00170-CV
      Trial Court Number:

Style:      EMPLOYEES RETIREMENT SYSTEM OF TEXAS
      v.
      CARL M. PATTON

Dear Counsel:

      Today the Supreme Court of Texas granted the Unopposed Motion to Abate
Case Pending Completion of Settlement  and  issued  the  enclosed  abatement
order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Jeffrey D.  |
|   |Kyle            |